DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 23, 2021 has been entered.
 
Response to Amendment
Applicant’s amendments to the claims and specification, filed on March 15, 2021, are acknowledged. Amendments are entered.
	
Response to Arguments/Remarks
Applicant's response filed on March 15, 2021 is acknowledged and is answered as follows. 
Applicant’s remarks, see pg. 8, with respect to specification objection have been fully considered and are persuasive.  Therefore, the objection has been rendered moot. 
Applicant’s arguments, see pp. 8 and 9, with respect to claim rejections have been fully considered and are persuasive.  Therefore, the claim rejections have been rendered moot. 

Claim Objections
Claims 21 and 36 are objected to because of the following informalities:
Claim 21 recites the limitation "the through via". For consistency in claim 21, "the through via" is suggested to be "the first through via".
Claim 36 recites the limitation "a second redistribution structure over the electrically connected to the first through via", emphasis added. The limitation is not coherent. It is best understood by the examiner as "a second redistribution structure over and electrically connected to the first through via", emphasis added. This is believed to be consistent with claim 24 regarding a first redistribution structure recitation.
Appropriate corrections are required.

	Allowable Subject Matter
Claims 14 - 17 and 21 - 36 are allowed.
The following is an examiner’s statement of reasons for allowance:
In view of the instant patent application’s record of prosecution as a whole, applicant's amendments to the claims, applicant's submitted responses that were found persuasive, and the cited prior art taken singularly or in combination, especially when all limitations were considered within the claimed specific combination, failed to anticipate or render obvious the package of claim 14 as a whole, a structure of claim 21 as a whole, and a package of claim 24 as a whole. The remaining dependent claims depend from any one aforementioned allowable claims and are allowed.

	Conclusion
This application is in condition for allowance except for the following formal matters: 
Objections to claims 21 and 36.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hoang-Quan Ho whose telephone number is (571)272-8711.  The examiner can normally be reached on Monday - Friday, 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Hoang-Quan Ho
Primary Patent Examiner
Art Unit 2818



/Hoang-Quan Ho/Primary Examiner, Art Unit 2818